Citation Nr: 9911198	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.  He died on December [redacted], 1992; the 
appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded the case for 
additional development in August 1996.  

In September 1997, the Board requested an expert opinion from 
a Veterans Health Administration (VHA) cardiac specialist.  
The opinion was received later that month.

In December 1997, the Board denied service connection for the 
veteran's cause of death, and the appellant appealed to the 
United States Court of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In an August 1998 Order, the 
Court granted a joint motion for remand, vacating the Board's 
decision and remanding for additional proceedings.  

The Board requested another opinion from a VHA cardiac 
specialist which was received in December 1998.  A copy and 
opportunity to respond was provided to appellant's 
representative who submitted an additional statement in 
February 1999. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on December [redacted], 1992.

3.  At the time of his death, service connection was in 
effect for an amputation at the lower third of the left thigh 
as a residual of a gunshot wound, rated as 60 percent 
disabling; residuals of a gunshot wound of the left elbow, 
rated as 20 percent disabling; and hypertension, rated as 
10 percent disabling.

4.  The veteran died of adenocarcinoma of the lung, first 
manifested many years after service.  

5.  The veteran did not have arteriosclerotic heart disease 
during or after his period of service.  


CONCLUSION OF LAW

A disability due to disease or injury incurred or aggravated 
by service is not shown to have caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 
3.309, 3.310, 3.312 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 1991).  A death will be considered to 
result from a service-connected disability when the evidence 
establishes that disability which is causally related to 
service either caused, or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, even in such cases, consideration must be given 
to whether there may be a reasonable basis to hold that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death, where the service-
connected condition affected a vital organ and was of itself 
of a progressive or debilitating nature.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for cardiovascular-renal disease and malignant tumors 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Where cardiovascular disease develops in a veteran who has a 
service-connected amputation of a lower extremity at or above 
the knee, the law provides that the cardiovascular disease 
will be held to be the proximate result of the service-
connected amputation.  38 C.F.R. § 3.310(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Factual background

The veteran died on December [redacted], 1992.  At the time 
of his death, service connection was in effect for an amputation 
at the lower third of the left thigh as a residual of a gunshot 
wound, rated as 60 percent disabling; residuals of a gunshot 
wound of the left elbow, rated as 20 percent disabling; and 
hypertension, rated as 10 percent disabling. 

Medical records dated in April 1988 from Stuart Circle 
Hospital show that the veteran was hospitalized for treatment 
of anemia and a gastric ulcer.  The veteran complained of 
dyspnea, weakness and intermittent chest pain.  It was noted 
that he had a history of hypertension, and the impression at 
admission included hypertension.  His blood pressure was 
reportedly 130/80, and his pulse was 80.  Examination of his 
heart revealed a normal heart size, regular rhythm and no 
murmurs.  A chest x-ray conducted during that hospitalization 
revealed a density in the right lower lobe.  Surgical 
exploration conducted in May 1988 disclosed a carcinoma of 
the right lower lobe with mediastinal metastasis, for which 
the veteran underwent a right anterior thoracotomy and a 
lower lobectomy.  The discharge diagnoses did not include a 
diagnosis of hypertension.  

Follow-up examination reports dated from June to October 1988 
from his treating physician, James R. Wickham, M.D., show 
blood pressure readings of 142/90, 160/90 and 150/86.  There 
was no mention of arteriosclerosis or coronary disease.  In 
June 1988, it was reported that examination of his heart was 
normal.  

In a signed statement dated in October 1988, the veteran 
reported that he had hypertension and suffered from angina 
for which he took nitroglycerine and blood pressure pills.  
He related that he had been treated for hypertension for 
several years.  

An EKG performed by the VA in December 1988 was considered 
abnormal and showed a nonspecific intraventricular conduction 
delay, and left ventricular hypertrophy with a repolarization 
abnormality.

Office records dated from April 1991 to December 1992 from 
William W. Martin, Jr., M.D., indicate that the veteran was 
seen in April 1991; that he was feeling much better; and that 
all of the symptoms that had required hospital admission had 
cleared.  It was noted that it had been four weeks since 
chemotherapy and that the veteran was to reenter the next day 
for Velven and Cis-platinum.  Subsequent records reflect that 
he was followed on a regular basis and that his symptoms and 
medications varied.  The records refer mainly to treatment of 
the adenocarcinoma; however, heart rhythm and blood pressure 
were recorded regularly.  Records dated in November 1991 
indicate that the veteran's heart rate was rather rapid.  His 
blood pressure was 135/70.  Later in November 1991, it was 
noted that a recent chest x-ray had revealed rather striking 
advancement of tumor on the right side, with two lesions on 
the left having increased in size.  He had shortness of 
breath on any activity and had been coughing up blood.  

Records from Stuart Circle Hospital reflect that the veteran 
was hospitalized from June 5 to June 10, 1992, for complaints 
of chest pain, with radiation into the left upper extremity.  
It was noted that he had had similar complaints and 
hospitalization in February 1990 and that cardiac 
catheterization had been carried out, revealing no evidence 
of significant vascular obstruction and normal left 
ventricular size and contraction pattern.  It was further 
noted that the veteran had a four-year history of 
bronchogenic adenocarcinoma, with a right upper lobectomy in 
May 1988 and a wedge resection of the left lower lobe and 
left upper lobe lesions in March 1990.  An x-ray study showed 
an increase in size of the left pulmonary nodule as well as 
an increasing pleural density in the right hemithorax.  
During the course of the five-day hospitalization, the 
veteran experienced several episodes of supraventricular 
tachycardia which were self terminating and not associated 
with chest pain.  It was noted that the veteran required 
several extra doses of Lasix during his hospital stay and he 
was also placed on Digoxin, after which he had no more 
episodes of supraventricular tachycardia.  An 
electrocardiogram revealed sinus tachycardia with nonspecific 
ST-T wave abnormalities.  The diagnoses included acute 
bronchitis, lung metastases from bronchogenic adenocarcinoma, 
hypertensive cardiovascular disease with congestive heart 
failure, and paroxysmal supraventricular tachycardia. 

A report dated in August 1992 from William A. Robertson, 
M.D., indicates that a review of chest x-rays revealed 
complete opacification of the veteran's right lung and that 
the tumor was quite progressive.  The veteran had significant 
dyspnea on exertion.  He had good breath sounds on the left 
but not much on the right.  The plan was to commence another 
load of chemotherapy.  

Records from Stuart Circle Hospital reflect that the veteran 
was again hospitalized from August 31 to September 5, 1992, 
for weakness, diarrhea, nausea and shortness of breath.  It 
was noted that the veteran had a four-year history of 
treatment for bronchogenic adenocarcinoma, including various 
modalities of chemotherapy since March 1991.  His heart 
rhythm was regular at admission to the hospital in August 
1992 with no murmurs heard.  Discharge diagnoses included 
dehydration, secondary to vomiting and diarrhea, lung 
metastases from bronchogenic adenocarcinoma, gout, 
hypertensive cardiovascular disease with congestive heart 
failure and paroxysmal supraventricular tachycardia by 
history.

In December 1992, the veteran was readmitted to the Stuart 
Circle Hospital due to difficulty swallowing and resulting 
nutrition problems.  At admission, it was reported that the 
veteran's heart rhythm was regular with no murmurs.  A 
history of cardiac disturbances was noted.  A consultation 
report signed by William Brand, M.D., and dated one day after 
the veteran's admission, stated that an esophagogram had 
revealed an intramural lesion in the distal esophagus.  Dr. 
Brand's impression included dysphagia secondary to intramural 
esophageal lesion with possible metastatic lesion or tumor 
compression, metastatic adenocarcinoma of the lung, history 
of hypertension, history of supraventricular tachycardia, and 
history of episodic angina.  

A final summary, dated December [redacted], 1992, the date of 
the veteran's death, indicates that on the date of admission, 
the esophagogram showed apparent obstruction of the lower 
esophagus possibly from extrinsic compression.  Plans were 
made for esophagoscopy, but a decision was made to cease all 
treatment other than Morphine.  Final diagnoses were those of 
esophageal obstruction, secondary to adenocarcinoma of the 
right lung with lymph node and left lung metastases; gout; 
arteriosclerotic cardiovascular disease with congestive heart 
failure; history of supraventricular tachycardia; peptic 
ulcer disease; and status post above the knee amputation of 
the left leg.

The veteran's certificate of death, signed by Dr. Martin, 
lists the cause of death as metastases from adenocarcinoma of 
the lung.  Arteriosclerotic cardiovascular disease (ASCVD) 
was included as an "other significant condition contributing 
to death but not resulting in the underlying cause."

In a statement dated in April 1993, Dr. Martin noted that he 
had treated the veteran from March 1991 until his death on 
December [redacted], 1992.  He stated that the veteran had 
died primarily from the effects of metastases from bronchogenic 
adenocarcinoma, initially involving the right lung.  He noted 
that the veteran also had arteriosclerotic cardiovascular 
disease with paroxysmal cardiac arrhythmia and intermittent 
symptoms of congestive heart failure.  Further, he opined 
that the veteran's cardiac condition played a part in his 
final demise by reducing his physical ability to cope with 
the lung malignancy.

As noted above, the Board requested and received an opinion 
from a VHA expert in September 1997.  For reasons discussed 
in the Joint Motion for Remand, the opinion was deemed to be 
"tainted."  The case was remanded to the Board for a 
decision based on a new, untainted medical opinion.

In November 1998, the Board requested another opinion from a 
VHA cardiologist.  The cardiac expert was asked to provide an 
opinion as to whether it was at least as likely as not that 
the veteran had had arteriosclerotic heart disease and, if 
so, whether it contributed to cause the veteran's death.  
Consistent with VA O.G.C. Prec. Op. No. 14-98 (Oct. 2 1998), 
and the Court's Order granting the Joint Motion for Remand, 
the previous VHA opinion request and opinion were covered 
with opaque paper and the VHA expert was instructed to ignore 
those documents.  

In a December 1998 memorandum, a board-certified cardiologist 
from the Ralph H. Johnson Medical Center answered the Board's 
questions.  Following a thorough review of the medical 
evidence of record, the VHA expert stated:

"ASCVD[,"] an imprecise and general 
term, can be understood to mean coronary 
artery disease (CAD) when angina and 
heart failure are the alleged disease 
manifestations.  The record indicates 
that CAD was not present when cardiac 
catheterization was performed in June 
1990 [sic]. . . .  Subsequent records 
reveal no important manifestations of 
heart disease.  The EKG abnormalities are 
nonspecific.  No studies, such as 
echocardiography, were documented[,] and 
stated therapy does not include standard 
elements of treatment for CAD or heart 
failure.  The alleged diagnosis of 
hypertension was apparently based on a 
single casual office measurement on 
[August 29, 1988].  This diagnosis is not 
justified.  The occurrence of 
supraventricular tachycardia, a common 
event during the course of advanced lung 
cancer, cannot be accepted as evidence of 
heart disease.  


The VHA cardiologist concluded that "[a]vailable records do 
not present direct or indirect evidence that the patient had 
'ASCVD[.']  There is no indication that 'ASCVD' served as a 
substantial and material contributing cause of death or 
rendered the patient less capable of resisting the effects of 
lung cancer."

A statement was received from the appellant's representative 
in February 1999.  It was noted that the medical opinion of 
the VA cardiologist was unfavorable and that there was no 
further medical evidence to submit.  Additional argument in 
support of the appellant's claim and the opinion provided by 
the private treating physician were set forth.

Analysis

First, the Board notes that there is absolutely no medical 
evidence of arteriosclerotic cardiovascular disease or 
adenocarcinoma of the lung during the veteran's period of 
service or within one year of his separation therefrom.  
Indeed, the appellant makes no such contention.  In essence, 
the appellant contends that the veteran died from 
arteriosclerotic cardiovascular disease due to his service-
connected above the knee amputation.  

The Board initially notes that, despite the veteran's October 
1988 contention that he had been prescribed nitroglycerine, 
there is no medical evidence supporting that contention.

The Board recognizes that there is contradictory medical 
evidence regarding whether the veteran had had cardiac 
disease.  On the one hand, the terminal hospital summary and 
statements of his primary physician, William W. Martin, M.D., 
indicate that, at the time of his death, he suffered from 
arteriosclerotic cardiovascular disease, with paroxysmal 
cardiac arrhythmia and intermittent symptoms of congestive 
heart disease.  The official certificate of death, signed by 
Dr. Martin, indicated that, although the immediate cause of 
the veteran's death was metastases from adenocarcinoma of the 
lung, arteriosclerotic cardiovascular disease was another 
significant condition which contributed to his death, 
although not resulting in the underlying cause.  Dr. Martin 
explained this opinion by noting that the veteran's cardiac 
condition contributed to his demise by reducing his physical 
ability to cope with lung malignancy.  

On the other hand, the June 1992 report of hospitalization 
for chest pain referred to a February 1990 cardiac 
catheterization-conducted when the veteran had similar chest 
complaints-which showed normal left ventricular size and 
contraction pattern and no evidence of vascular obstruction.  
Although the December 1992 summary of the veteran's final 
illness included a diagnosis of arteriosclerotic 
cardiovascular disease, the consultation report signed by Dr. 
Brand and dated only three days earlier indicated 
hypertension, supraventricular tachycardia and episodic 
angina by history only.

Furthermore, the expert medical opinion provided by the VHA 
cardiologist in December 1998, indicated that the medical 
evidence did not support a diagnosis of arteriosclerotic 
cardiovascular disease.  He pointed out that the 1990 cardiac 
catheterization was apparently negative for any evidence of 
coronary artery disease.  He also noted that the EKG 
abnormalities were of a nonspecific nature and that no other 
studies that would have identified arteriosclerotic heart 
disease were conducted.  Further, and perhaps most important, 
the VHA expert pointed out that the stated therapy did not 
include standard treatment for coronary artery disease or 
heart failure.  He attributed the tachycardia to his lung 
cancer rather than any claimed heart disease.  


The Board finds the opinion of the VHA expert more persuasive 
than that of Dr. Martin.  The VHA cardiologist provided a 
comprehensive review of the veteran's medical history and 
explained in detail the reasons he did not believe that the 
veteran had arteriosclerotic cardiovascular disease.  The 
opinion, however, of Dr. Martin that the veteran had 
arteriosclerotic heart disease and that the arteriosclerotic 
heart disease contributed to his death is not supported by 
any objective medical findings in the record.  Indeed, there 
is no medical evidence from a health care professional 
showing actual treatment for heart disease.  At the time of 
his April 1988 hospitalization it was noted that the veteran 
had a history of hypertension; however, the diagnosis was 
dropped at the time he was discharged from the hospital.  

The veteran's representative concedes that the opinions of 
Dr. Martin and the VHA expert are contradictory.  He noted in 
a statement dated in February 1999 that Dr. Martin treated 
the veteran for heart disease for a number of years prior to 
his death, and he suggested that Dr. Martin's opinion, as the 
treating physician, should be given at least comparable 
weight to the VHA expert.  First, the Board notes that 
greater weight is not given to the opinion of a physician 
simply because that physician was the veteran's treating 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  Rather, as with any evidence, the Board must 
articulate reasons or bases for accepting or rejecting the 
medical opinions of treating physicians and why it finds 
other evidence more persuasive.  

The veteran's representative argues that, given the two 
contradictory opinions, the evidence is in equipoise, and 
service connection must be granted.  The Board disagrees.  
Although the opinions are contradictory, the opinion of the 
VHA expert, for the reasons described above, is more 
persuasive.  

Concern was expressed in the joint motion for remand that the 
Board had not considered the provisions of 38 C.F.R. 
§ 3.310(b) and the VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part 6,  11.18(c)(2) (Aug. 26, 1996).  Section 3.310(b) 
provides presumptive service connection on a secondary basis 
for ischemic heart disease or other cardiovascular disease 
developing in a veteran having a service-connected above-the-
knee amputation.  Paragraph 11.18(c)(2) essentially provides 
service connection for certain arteriosclerotic 
manifestations in a veteran having service-connected 
hypertension.  In this regard, the Board notes that, although 
service connection had been granted for hypertension, the VHA 
expert was rather skeptical concerning whether the veteran 
actually had hypertension.  In any event, it is axiomatic 
that, given the Board's determination that the veteran did 
not have arteriosclerotic heart disease at any time during or 
after his period of service, these provisions are not 
pertinent.  

The Board has considered the doctrine of giving the claimant 
the benefit of the doubt, but that doctrine is not for 
application as the preponderance of the evidence weighs 
against the appellant's claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

